Per Curiam.

Upon a full review of this matter, this court finds that the respondent has violated DR 9-102(A), 5-101(A), 5-104(A), 5-105(A) and (B), 9-102(B)(2), (3) and (4), and Gov. Bar R. V. Wherefore, this court accepts the recommendation of the board and hereby orders that the respondent be indefinitely suspended from the practice of law in the state of Ohio.
It is further ordered that respondent pay the costs of these proceedings and that such costs be assessed herein to respondent for which judgment is hereby rendered.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.